ACCEPTED
                                                                                      01-15-00854-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               12/21/2015 12:52:12 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK


                              NO. 01-15-00854
                                                                    FILED IN
                                                             1st COURT OF APPEALS
           IN THE FIRST DISTRICT COURT OF                APPEALS HOUSTON, TEXAS
                       HOUSTON, TEXAS                       12/21/2015 12:52:12 PM
                                                             CHRISTOPHER A. PRINE
                                                                     Clerk

               PHCC-LA HACIENDA REHABILITATION
                 AND HEALTH CARE CENTER, LLC,
                           Appellant
                                       v.
                               KEITH CRUME,
                                  Appellee

     On appeal from the 189th Judicial District Court, Harris County
              The Honorable Bill Burke Presiding Judge


  APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF
    TIME TO FILE RESPONSE TO APPELLANT’S BRIEF



TO THE HONORABLE FIRST COURT OF APPEALS:
      Appelleee, Keith Crume, files this Unopposed Motion to Extend Time to File

Response to Appellant’s Brief an in support would respectfully show as follows:


   1. Appellee’s response is currently due on January 4, 2016.

   2. Appellee requests an additional fourteen (14) days to file his response to

      Appellant’s Brief, extending the time to January 18, 2016.
3. This extension is needed because both John J. Kahn, Jr. and Jennifer H. Kahn,

   counsel for Appellee, will be out of the state on a family vacation beginning

   on December 26, 2015 and will not return until January 3, 2016. The family

   vacation has been planned for several months, prior to the filing on the

   Appellant’s Brief. Counsel will have spotty internet service, if any, as the

   vacation will be in a mountainous region of New Mexico.

4. This request is not for purpose of delay, but so that justice may be done and

   this Court may be fully informed of Appellee’s position including all factual

   and legal information relevant to the proper disposition of this appeal.


   WHEREFORE, PREMISES CONSIDERED, Appellee requests that this

Court grant his Motion to Extend Time to File a Response to Appellant’s Brief

on or before January 18, 2016.

                                    Respectfully submitted,
                                    THE KAHN LAW FIRM, PC

                                    /s/ John J. Kahn, Jr.
                                    JOHN J. KAHN JR.
                                    Texas Bar No. 24034515
                                    JENNIFER H. KAHN
                                    Texas Bar No. 24032304
                                    9330 Broadway, Suite A-224
                                    Pearland, TX 77584
                                    Tel. (713)226-9900
                                    Fax. (713)226-9901
                                    john@kahnlawyers.com
                                    jennifer@kahnlawyers.com
                                    ATTORNEYS FOR PLAINTIFF
                                    KEITH CRUME
                      CERTIFICATE OF CONFERENCE

      The undersigned certifies that counsel Jennifer Kahn has consulted with Afton
Sands, counsel for Appellant, via telephone and she is unopposed to the relief
requested herein.

                                                     /s/ John J. Kahn, Jr______________
                                                    JOHN J. KAHN, JR.




                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served to
all parties by and through their counsel of record at the following address via US
Postal Service, Certified Mail Return Receipt, eService and/or Facsimile on
December 21, 2015.

                                                     /s/ John J. Kahn, Jr______________
                                                    JOHN J. KAHN, JR.


Lorinda Holloway
Afton Sands
HUSCH BLACKWELL, LLP
111 Congress Ave, Suite 1400
Austin, TX 78701